

117 S925 IS: Federal Agency Sunset Commission Act of 2021
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 925IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Scott of Florida (for himself, Mr. Braun, Mr. Crapo, Mr. Tillis, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish the Federal Agency Sunset Commission.1.Short titleThis Act may be cited as the Federal Agency Sunset Commission Act of 2021.2.DefinitionsIn this Act:(1)Advisory committeeThe term advisory committee has the meaning given the term in section 3 of the Federal Advisory Committee Act (5 U.S.C. App.). (2)AgencyThe term agency—(A)has the meaning given the term Executive agency in section 105 of title 5, United States Code; and(B)includes an advisory committee.(3)Calendar dayThe term calendar day means a calendar day other than one on which either House is not in session because of an adjournment of more than 3 days to a date certain.(4)CommissionThe term Commission means the Federal Agency Sunset Commission established under section 3.(5)Joint resolutionThe term joint resolution means a joint resolution consisting of the proposed legislative language submitted by the Commission under section 5(c) and introduced or reintroduced under section 10(a). (6)Program inventoryThe term program inventory means an inventory of Federal programs prepared under section 9.(7)SupermajorityThe term supermajority means an affirmative vote of two-thirds of the Members, duly chosen and sworn. 3.Review and abolishment of Federal agencies(a)Schedule for review(1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall submit to Congress a schedule for review by the Commission of each agency that lists the date of abolishment for each agency.(2)FrequencyA date of abolishment described in paragraph (1) shall occur not less frequently than once every 12 years (or less, if determined appropriate by Congress).(3)FormatA schedule for review described in paragraph (1) shall be in the form of a joint resolution.(b)Review of agencies performing related functionsIn determining the schedule for review of agencies under subsection (a), the Commission shall provide that agencies that perform similar or related functions be reviewed concurrently to promote efficiency and consolidation.(c)Abolishment of agencies(1)In generalEach agency shall be reviewed and abolished according to the schedule created pursuant to this section and approved under section 10, unless the agency is reauthorized by Congress.(2)ExtensionThe date of abolishment for an agency may be extended for an additional 2 years if Congress enacts legislation extending the date by a vote of a supermajority of the Senate and the House of Representatives.4.Establishment of Commission(a)EstablishmentThere is established a commission to be known as the Federal Agency Sunset Commission.(b)MembershipThe Commission shall be composed of 13 members, who shall be appointed as follows:(1)1 shall be appointed by the President.(2)3 shall be appointed by the majority leader of the Senate, of whom—(A)2 shall be from among members of the Senate; and(B)1 shall not be Member of Congress and shall have expertise in the operation and administration of Federal Government programs.(3)3 shall be appointed by the minority leader of the Senate, of whom—(A)2 shall be from among members of the Senate; and(B)1 shall not be Member of Congress and shall have expertise in the operation and administration of Federal Government programs.(4)3 shall be appointed by the Speaker of the House of Representatives, of whom—(A)2 shall be from among members of the House of Representatives; and(B)1 shall not be Member of Congress and shall have expertise in the operation and administration of Federal Government programs.(5)3 shall be appointed by the minority leader of the House of Representatives, of whom—(A)2 shall be from among members of the House of Representatives; and(B)1 shall not be Member of Congress and shall have expertise in the operation and administration of Federal Government programs.(c)Continuation of MembershipIf a member was appointed to the Commission as a Member of Congress and the member ceases to be a Member of Congress, that member shall cease to be a member of the Commission.(d)Initial appointmentsAll initial appointments to the Commission shall be made not later than 90 days after the date of enactment of this Act.(e)Terms of members(1)In generalEach member appointed to the Commission shall serve for a term of 6 years.(2)VacanciesA vacancy in the Commission—(A)shall not affect the powers of the Commission; and(B)shall be filled in the same manner as the original appointment not later than 30 days after the date on which the vacancy occurs.(f)Chairman; vice chairmanThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission for a term of 4 years.(g)Powers of commission(1)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act—(A)hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate; and(B)administer oaths to witnesses appearing before the Commission.(2)Obtaining information(A)In generalThe Commission may secure directly from any agency or advisory committee information necessary to enable the Commission to carry out the duties of the Commission under this Act.(B)Furnishing informationOn request of the Chairperson of the Commission, the head of the agency or the Chair of the advisory committee, as applicable, shall furnish information to the Commission in a full and timely manner.(3)Subpoena power(A)Authority to issue subpoenaThe Commission may issue a subpoena to require the attendance and testimony of witnesses and the production of evidence relating to any matter under investigation by the Commission.(B)Compliance with subpoenaIf a person refuses to obey an order or subpoena of the Commission that is issued in connection with a Commission proceeding, the Commission may apply to the United States district court in the judicial district in which the proceeding is held for an order requiring the person to comply with the subpoena or order.(4)ImmunityThe Commission is an agency of the United States for purposes of part V of title 18, United States Code (relating to immunity of witnesses).(5)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for services without regard to section 6101 of title 41, United States Code (relating to advertising requirement for Federal Government purchases and sales).(h)Commission procedures(1)Initial meetingNot later than 45 days after the date on which all members of the Commission have been appointed, the Commission shall hold the first meeting of the Commission.(2)MeetingsThe Commission shall meet at the call of the Chairman and not fewer than 2 times per year.(3)QuorumA majority of the members of the Commission shall constitute a quorum.(4)VotingThe schedule for review submitted pursuant to section 3(a) and the report and joint resolution submitted pursuant to section 5 shall have the approval of not less than a majority of the members of the Commission.(i)Personnel matters(1)CompensationMembers of the Commission shall not be paid by reason of their service as members.(2)Travel expensesEach member of the Commission shall receive travel expenses, including per diem in lieu of subsistence in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(3)Executive directorThe Commission shall have an executive director who—(A)shall be appointed and terminated by the Chairperson of the Commission;(B)shall be confirmed by a vote of not fewer than 7 members of the Commission; and(C)may appoint and fix the pay of additional personnel as the executive director considers appropriate.(4)Applicability of certain civil service lawsThe executive director and staff of the Commission shall be—(A)appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service; and(B)paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(j)Other administrative matters(1)Postal and printing servicesThe Commission may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other departments and agencies of the Federal Government.(2)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out the duties of the Commission under this Act.(3)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(4)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.5.Review of efficiency and need for Federal agencies(a)In generalThe Commission shall review the efficiency and public need for each agency using the criteria described in section 6.(b)Recommendations; report to congressNot later than September 1 of each year, the Commission shall submit to Congress and the President a report containing—(1)an analysis of the efficiency of operation and public need for each agency to be reviewed in the year in which the report is submitted pursuant to the schedule submitted to Congress under section 3;(2)an analysis of authority claimed by the executive branch but not specifically authorized by statute;(3)recommendations on whether each such agency should be abolished, reorganized, or continued;(4)recommendations on whether the functions of any other agencies should be consolidated, transferred, or reorganized in an agency to be reviewed in the year in which the report is submitted pursuant to the schedule submitted to Congress under section 3; and(5)recommendations for administrative and legislative action with respect to each such agency, but not including recommendations for appropriation levels.(c)Joint resolutionNot later than September 1 of each year, the Commission shall submit to Congress and the President a joint resolution to carry out the recommendations of the Commission under subsection (b).(d)Information gatheringThe Commission shall—(1)conduct public hearings on the abolishment of each agency reviewed under subsection (b);(2)provide an opportunity for public comment on the abolishment of each such agency;(3)require the agency to provide information to the Commission as appropriate; and(4)consult with the General Accountability Office, the Office of Management and Budget, the Comptroller General of the United States, and the chair and ranking members of the committees of Congress with oversight responsibility for the agency being reviewed regarding the operation of the agency.(e)Use of program inventoryThe Commission shall use the program inventory prepared under section 9 in reviewing the efficiency and public need for each agency under subsection (a).6.Criteria for reviewThe Commission shall evaluate the efficiency and public need for each agency pursuant to section 5 using the following criteria:(1)The effectiveness, and the efficiency of the operation of, the programs carried out by the agency.(2)Whether the programs carried out by the agency are cost-effective.(3)Whether the agency has acted outside the scope of the original authority of the agency, and whether the original objectives of the agency have been achieved.(4)Whether less restrictive or alternative methods exist to carry out the functions of the agency.(5)The extent to which the jurisdiction of, and the programs administered by, the agency duplicate or conflict with the jurisdiction and programs of other agencies.(6)The potential benefits of consolidating programs administered by the agency with similar or duplicative programs of other agencies, and the potential for consolidating such programs.(7)The number and types of beneficiaries or persons served by programs carried out by the agency.(8)The extent to which any trends, developments, and emerging conditions that are likely to affect the future nature and extent of the problems or needs that the programs carried out by the agency are intended to address.(9)The extent to which the agency has complied with the applicable provisions contained in sections 1115, 1116, 1117, 1120, 1121, 1122, 1123, 1124, 1125, and the first section 9703 of title 31, United States Code, section 306 of title 5, United States Code, and chapter 28 of title 39, United States Code.(10)The promptness and effectiveness with which the agency seeks public input and input from State and local governments on the efficiency and effectiveness of the performance of the functions of the agency.(11)Whether the agency has worked to enact changes in the law that are intended to benefit the public as a whole rather than the specific business, institution, or individuals that the agency regulates.(12)The extent to which the agency has encouraged participation by the public as a whole in making the rules and decisions of the agency rather than encouraging participation solely by those that the agency regulates.(13)The extent to which the public participation in rule making and decision making of the agency has resulted in rules and decisions compatible with the objectives of the agency.(14)The extent to which the agency complies with equal employment opportunity requirements regarding equal employment opportunity.(15)The extent of the regulatory, privacy, and paperwork impacts of the programs carried out by the agency.(16)The extent to which the agency has coordinated with State and local governments in performing the functions of the agency.(17)The potential effects of abolishing the agency on State and local governments.(18)The extent to which changes are necessary in the authorizing statutes of the agency in order that the functions of the agency can be performed in the most efficient and effective manner.7.Oversight by Commission(a)Monitoring of implementation of recommendationsThe Commission shall monitor implementation of laws enacting provisions that incorporate recommendations of the Commission with respect to abolishment or reorganization of agencies.(b)Monitoring of other relevant legislation(1)In generalThe Commission shall review and report to Congress on all legislation introduced in either House of Congress that would establish—(A)a new agency; or(B)a new program to be carried out by an existing agency.(2)Report to congressThe Commission shall include in each report submitted to Congress under paragraph (1) an analysis of whether—(A)the functions of the proposed agency or program could be carried out by 1 or more existing agencies;(B)the functions of the proposed agency or program could be carried out in a less restrictive manner than the manner proposed in the legislation; and(C)the legislation provides for public input regarding the performance of functions by the proposed agency or program.8.Disposition of agency affairsThe President, in consultation with the head of an agency determined to be abolished pursuant to section 3(c), shall take such action as may be necessary to wind down the operation of the agency during the 1-year period following the date of abolishment for the agency, including the designation of an agency to carry out any ongoing authority, maintain custodial records, act as a party to unresolved legal actions, or other obligations that cannot be resolved within 1 year.9.Program inventory(a)PreparationThe Comptroller General of the United States and the Director of the Congressional Budget Office, in cooperation with the Director of the Congressional Research Service, shall prepare an inventory of Federal programs within each agency.(b)Purpose(1)In generalThe purpose of a program inventory is to advise and assist Congress and the Commission in carrying out the requirements of this Act. (2)NonbindingA program inventory shall not in any way bind the committees of the Senate or the House of Representatives with respect to their responsibilities under this Act and shall not infringe on the legislative and oversight responsibilities of those committees. (3)Compilation and maintenanceThe Comptroller General of the United States shall compile and maintain each program inventory and the Director of the Congressional Budget Office shall provide budgetary information for inclusion in each program inventory.(c)Inventory contentThe program inventory shall set forth for each program each of the following matters:(1)The specific provision or provisions of law authorizing the program.(2)The committees of the Senate and the House of Representatives that have legislative or oversight jurisdiction over the program.(3)A brief statement of the purpose or purposes to be achieved by the program.(4)The committees which have jurisdiction over legislation providing new budget authority for the program, including the appropriate subcommittees of the Committees on Appropriations of the Senate and the House of Representatives.(5)The agency and, if applicable, the subdivision thereof responsible for administering the program.(6)The grants-in-aid, if any, provided by the program to State and local governments.(7)The next reauthorization date for the program.(8)A unique identification number that links the program and functional category structure.(9)The year in which the program was originally established and, where applicable, the year in which the program expires.(10)Where applicable, the year in which new budget authority for the program was last authorized and the year in which current authorizations of new budget authority expire.(11)Whether the new budget authority provided for the program is—(A)authorized for a definite period of time;(B)authorized in a specific dollar amount but without limit of time;(C)authorized without limit of time or dollar amounts;(D)not specifically authorized; or(E)permanently provided, as determined by the Director of the Congressional Budget Office.(12)Any other information the Commission determines to be necessary. (d)CBO informationFor each program or group of programs, the program inventory shall include information prepared by the Director of the Congressional Budget Office indicating each of the following:(1)The amounts of new budget authority authorized and provided for the program for each of the preceding 4 fiscal years and, where applicable, the 4 succeeding fiscal years.(2)The functional and subfunctional category in which the program is presently classified and was classified under the fiscal year 2020 budget.(3)The identification code and title of the appropriation account in which budget authority is provided for the program.(e)Mutual exchange of informationThe General Accountability Office, the Congressional Research Service, and the Congressional Budget Office shall permit the mutual exchange of available information in their possession that would aid in the compilation of the program inventory.(f)Assistance by executive branch(1)In generalThe Office of Management and Budget and the agencies (and the subdivisions thereof) shall, to the extent necessary and possible, provide the General Accountability Office with assistance requested by the Comptroller General of the United States in the compilation of the program inventory. (2)ConfidentialityCommunications described in paragraph (1) shall be treated as confidential until a report is issued under section 5(b).10.Expedited consideration for schedule for review(a)Introduction and committee consideration(1)IntroductionA joint resolution shall be introduced in the Senate by the majority leader, or the majority leader’s designee, and in the House of Representatives, by the Speaker, or the Speaker’s designee not later than 60 days after the date on which the proposed legislation is submitted to Congress. Upon such introduction, the Commission schedule for review bill shall be referred to the appropriate committees of Congress under paragraph (2). If the joint resolution is not introduced in accordance with the preceding sentence, then any member of Congress may introduce such legislation in their respective House of Congress beginning on the date that is the 5th calendar day that such House is in session following the date of the submission of such aggregate legislative language provisions.(2)Committee consideration(A)ReferralThe joint resolution introduced under paragraph (1) shall be referred to any appropriate committee of jurisdiction in the Senate and the House of Representatives. A committee to which the joint resolution is referred under this paragraph may review and comment on such legislation, may report such legislation to the respective House, and may not amend such legislation.(B)ReportingNot later than 30 calendar days after the introduction of the joint resolution, each Committee of Congress to which the joint resolution was referred shall report the legislation.(C)Discharge of committeeIf a committee to which a joint resolution is referred has not reported such legislation at the end of 30 calendar days after its introduction or at the end of the first day after there has been reported to the House a joint resolution involved a joint resolution, whichever is earlier, such committee shall be deemed to be discharged from further consideration of such legislation and such legislation shall be placed on the appropriate calendar of the House involved.(b)Expedited procedure(1)Consideration(A)In generalNot later than 30 calendar days after the date on which a committee has reported a joint resolution or has been discharged from consideration of a joint resolution, the majority leader of the Senate, or the majority leader’s designee, or the Speaker of the House of Representatives, or the Speaker’s designee, shall move to proceed to the consideration of the joint resolution. It shall also be in order for any Member of the Senate or the House of Representatives, respectively, to move to proceed to the consideration of the joint resolution at any time after the conclusion of such 5-day period.(B)Motion to proceedA motion to proceed to the consideration of a joint resolution is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment or to a motion to postpone consideration of the joint resolution. If the motion to proceed is agreed to, the Senate or the House of Representatives, as the case may be, shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the joint resolution shall remain the unfinished business of the Senate or the House of Representatives, as the case may be, until disposed of.(C)Limited debateDebate on the joint resolution and on all debatable motions and appeals in connection therewith shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion further to limit debate on the joint resolution is in order and is not debatable. All time used for consideration of the joint resolution, including time used for quorum calls (except quorum calls immediately preceding a vote) and voting, shall come from the 10 hours of debate.(D)AmendmentsNo amendment to the joint resolution shall be in order in the Senate and the House of Representatives.(E)Vote on final passageImmediately following the conclusion of the debate on the joint resolution, the vote on final passage of the joint resolution shall occur.(F)Other motions not in orderA motion to postpone consideration of the joint resolution, a motion to proceed to the consideration of other business, or a motion to recommit the review joint resolution is not in order. A motion to reconsider the vote by which the joint resolution is agreed to or not agreed to is not in order.(2)Consideration by other houseIf, before the passage by one House of the joint resolution that was introduced in such House, such House receives from the other House a joint resolution as passed by such other House—(A)the joint resolution of the other House shall not be referred to a committee and may only be considered for final passage in the House that receives it under subparagraph (C);(B)the procedure in the House in receipt of the joint resolution of the other House, shall be the same as if no joint resolution had been received from the other House; and(C)notwithstanding subparagraph (B), the vote on final passage shall be on the joint resolution of the other House.(3)DispositionUpon disposition of a joint resolution that is received by one House from the other House, it shall no longer be in order to consider the joint resolution that was introduced in the receiving House.(c)Rules of the senate and the house of representativesThis section is enacted—(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of the joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at anytime, in the same manner, and to the same extent as in the case of any other rule of that House.(d)Fallback provisionIf the Senate and the House of Representatives fail to act within 1 year from the date of introduction, the joint resolution takes effect.